
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Part 165
        [Docket Number USCG-2021-0033]
        RIN 1625-AA00
        Safety Zone; Corpus Christi Ship Channel, Corpus Christi, TX
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard is proposing to establish a temporary safety zone for all navigable waters of Corpus Christi Bay and the Corpus Christi Ship Channel. This action is necessary to provide for the safety of life on these navigable waters near the Corpus Christi Bayfront, during an airshow taking place from April 29, 2021 through May 2, 2021. This proposed rulemaking would prohibit persons and vessels from being in the safety zone unless authorized by the Captain of the Port Sector Corpus Christi or a designated representative. We invite your comments on this proposed rulemaking.
        
        
          DATES:
          Comments and related material must be received by the Coast Guard on or before April 5, 2021.
        
        
          ADDRESSES:

          You may submit comments identified by docket number USCG-2021-0033 using the Federal eRulemaking Portal at https://www.regulations.gov. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section for further instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions about this proposed rulemaking, call or email LCDR Margaret Brown, Waterways Management Division, Sector Corpus Christi, U.S. Coast Guard, email Margaret.A.Brown@uscg.mil; telephone 361-244-4784.
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Table of Abbreviations
        
          CFR Code of Federal Regulations
          DHS Department of Homeland Security
          NPRM Notice of proposed rulemaking
          § Section 
          U.S.C. United States Code
        
        II. Background, Purpose, and Legal Basis
        On November 20, 2020, Schultz Airshows notified the Coast Guard that the Buccaneer Commission will host the Wings Over South Texas Airshow daily, 11:30 a.m. to 4:30 p.m. from April 29, 2021 through May 2, 2021. The Airshow's aerobatic box will take place over Corpus Christi Bay within a rectangular zone defined by the following coordinates; 27°49′2.78″ N, 097°23′16.1″ W; 27°47′3.69″ N, 097°23′14.62″ W; 27°49′2.73″ N, 097°22′42.97″ W; 27°47′5.46″ N, 097°22′41.02″ W; and back to 27°49′2.78″ N, 097°23′16.1″ W. The Captain of the Port Sector Corpus Christi (COTP) has determined that potential hazards associated with the Airshow would be a safety concern for anyone within the defined area.
        The purpose of this rulemaking is to ensure the safety of vessels and the navigable waters within the aerobatic box before, during, and after the scheduled event. The Coast Guard is proposing this rulemaking under authority in 46 U.S.C. 70034 (previously 33 U.S.C. 1231).
        III. Discussion of Proposed Rule
        The COTP is proposing to establish a safety zone daily from 11:30 a.m. to 4:30 p.m. from April 29, 2021 through May 2, 2021. The safety zone would cover all navigable waters within a rectangular zone defined by the following coordinates; 27°49′2.78″ N, 097°23′16.1″ W; 27°47′3.69″ N, 097°23′14.62″ W; 27°49′2.73″ N, 097°22′42.97″ W; 27°47′5.46″ N, 097°22′41.02″ W; and back to 27°49′2.78″ N, 097°23′16.1″ W. The duration of the zone is intended to ensure the safety of vessels and these navigable waters before, during, and after the scheduled 11:30 a.m. to 4:30 p.m. airshow. No vessel or person would be permitted to enter the safety zone without obtaining permission from the COTP or a designated representative. The regulatory text we are proposing appears at the end of this document.
        IV. Regulatory Analyses

        We developed this proposed rule after considering numerous statutes and Executive orders related to rulemaking. Below we summarize our analyses based on a number of these statutes and Executive orders, and we discuss First Amendment rights of protestors.
        
        A. Regulatory Planning and Review
        This regulatory action determination is based on the size, location, duration, and time-of-day of the safety zone. Vessel traffic, including that which transits the portion of the Corpus Christi Ship Channel that is within the zone, would be permitted to move before and after the effective time of the zone. Moreover, the Coast Guard would issue a Broadcast Notive to Mariners via FHF-FM marine channel 16 about the zone, and the rule would allow vessels to seek permission to enter the zone.
        B. Impact on Small Entities
        The Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, as amended, requires Federal agencies to consider the potential impact of regulations on small entities during rulemaking. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities.
        While some owners or operators of vessels intending to transit the safety zone may be small entities, for the reasons stated in section IV.A above, this proposed rule would not have a significant economic impact on any vessel owner or operator.

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it.

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please call or email the person listed in the FOR FURTHER INFORMATION CONTACT section. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        C. Collection of Information
        This proposed rule would not call for a new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520).
        D. Federalism and Indian Tribal Governments
        A rule has implications for federalism under Executive Order 13132 (Federalism), if it has a substantial direct effect on the States, on the relationship between the National Government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under that Order and have determined that it is consistent with the fundamental federalism principles and preemption requirements described in Executive Order 13132.

        Also, this proposed rule does not have tribal implications under Executive Order 13175 (Consultation and Coordination with Indian Tribal Governments) because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes. If you believe this proposed rule has implications for federalism or Indian tribes, please call or email the person listed in the FOR FURTHER INFORMATION CONTACT section.
        E. Unfunded Mandates Reform Act
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 (adjusted for inflation) or more in any one year. Though this proposed rule would not result in such an expenditure, we do discuss the effects of this rule elsewhere in this preamble.
        F. Environment

        We have analyzed this proposed rule under Department of Homeland Security Directive 023-01, Rev. 1, associated implementing instructions, and Environmental Planning COMDTINST 5090.1 (series), which guide the Coast Guard in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions that do not individually or cumulatively have a significant effect on the human environment. This proposed rule involves safety zone lasting 5 hours daily for 4 days that would prohibit entry within the defined aerobatic box. Normally such actions are categorically excluded from further review under paragraph L60 of Appendix A, Table 1 of DHS Instruction Manual 023-01-001-01, Rev. 1. A preliminary Memorandum for Record supporting this determination is available in the docket. For instructions on locating the docket, see the ADDRESSES section of this preamble. We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        G. Protest Activities

        The Coast Guard respects the First Amendment rights of protesters. Protesters are asked to call or email the person listed in the FOR FURTHER INFORMATION CONTACT section to coordinate protest activities so that your message can be received without jeopardizing the safety or security of people, places, or vessels.
        V. Public Participation and Request for Comments
        We view public participation as essential to effective rulemaking, and will consider all comments and material received during the comment period. Your comment can help shape the outcome of this rulemaking. If you submit a comment, please include the docket number for this rulemaking, indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation.

        We encourage you to submit comments through the Federal eRulemaking Portal at https://www.regulations.gov. If your material cannot be submitted using https://www.regulations.gov, call or email the person in the FOR FURTHER INFORMATION CONTACT section of this document for alternate instructions.

        We accept anonymous comments. All comments received will be posted without change to https://www.regulations.gov and will include any personal information you have provided. For more about privacy and submissions in response to this document, see DHS's eRulemaking System of Records notice (85 FR 14226, March 11, 2020).

        Documents mentioned in this NPRM as being available in the docket, and all public comments, will be in our online docket at https://www.regulations.gov and can be viewed by following that website's instructions. Additionally, if you go to the online docket and sign up for email alerts, you will be notified when comments are posted or a final rule is published.
        
          
          List of Subjects in 33 CFR Part 165
          Harbors, Marine safety, Navigation (water), Reporting and recordkeeping requirements, Security measures, Waterways.
        
        
        For the reasons discussed in the preamble, the Coast Guard is proposing to amend 33 CFR part 165 as follows:
        
          PART 165—REGULATED NAVIGATION AREAS AND LIMITED ACCESS AREAS
        
        1. The authority citation for part 165 continues to read as follows:
        
          Authority:
           46 U.S.C. 70034, 70051; 33 CFR 1.05-1, 6.04-1, 6.04-6, and 160.5; Department of Homeland Security Delegation No. 0170.1.
        
        
        2. Add § 165.T08-0033 to read as follows:
        
          § 165.T08-0033
           Safety Zone; Corpus Christi Bay, Corpus Christi, TX.
          (a) Location. The following area is a temporary safety zone: all navigable waters of the Corpus Christi Bay within the following defined coordinates: 27°49′2.78″  N, 097°23′16.1″ W; 27°47′3.69″ N, 097°23′14.62″ W; 27°49′2.73″ N, 097°22′42.97″ W; 27°47′5.46″ N, 097°22′41.02″ W; and back to 27°49′2.78″ N, 097°23′16.1″ W.
          (b) Effective period. This section is effective daily from 11:30 a.m. to 4:30 p.m. from April 29, 2021 through May 2, 2021.
          (c) Regulations. (1) According to the general regulations in § 165.23, entry into this temporary safety zone is prohibited unless authorized by the Captain of the Port Sector Corpus Christi (COTP) or a designated representative. They may be contacted on Channel 16 VHF-FM (156.8 MHz) or by telephone at 361-939-0450.
          (2) If permission is granted, all persons and vessels shall comply with the instructions of the COTP or designated representative.
          (d) Information broadcasts. The COTP or a designated representative will inform the public of the enforcement times and date for this safety zone through Broadcast Notices to Mariners, Local Notices to Mariners, and/or Safety Marine Information Broadcasts as appropriate.
        
        
          Dated: January 29, 2021.
          E.J. Gaynor,
          Captain, U.S. Coast Guard, Captain of the Port Sector Corpus Christi.
        
      
      [FR Doc. 2021-02323 Filed 2-3-21; 8:45 am]
      BILLING CODE 9110-04-P
    
  